In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1185V
                                   Filed: December 21, 2016
                                        UNPUBLISHED

****************************
RONNY DEAN LINEBARGER,                  *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
v.                                      *     Trivalent Influenza (“Flu”) Vaccine;
                                        *     Brachial Neuritis; Parsonage-Turner
SECRETARY OF HEALTH                     *     Syndrome; Special Processing Unit
AND HUMAN SERVICES,                     *     (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Randall Turner, Bailey & Galyen, Fort Worth, TX, for petitioner.
Danielle Sgro, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On October 13, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that he developed injuries, including Parsonage-
Turner syndrome/brachial neuritis after receiving the trivalent influenza vaccine on
October 17, 2012. Petition at 1; see also Stipulation, filed Dec. 21, 2016, at ¶¶ 1-2, 4.
Petitioner further alleged that he received the trivalent influenza vaccine in the United
States, that he suffered the effects of his injury for more than six months, and that
neither he nor any other party has filed any other action or received compensation for
his injury, alleged as vaccine caused. Petition at ¶¶ 2, 28-30; see also Stipulation at ¶¶
3-5. “Respondent denies that the influenza immunization is the cause of petitioner’s
alleged Parsonage-Turner syndrome or any other injury or condition.” Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on December 21, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $100,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2